 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     ANGELA CHUANG
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Angela_chuang@fd.org
 7

 8   Counsel for Defendant CALIX
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                   SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                        Case No.: CR 20–19 RS
15                      Plaintiff,                       STIPULATION AND ORDER TO
                                                         CONTINUE
16              v.
17      LUIS CALIX,
18                      Defendant.
19

20

21           The above titled matter is currently scheduled for status on May 11, 2021. The parties

22   are continuing to discuss a potential resolution of the matter, and undersigned counsel

23   continues to review discovery. The parties therefore stipulate that the presently scheduled

24   hearing shall be vacated and that the matter shall be set for status on May 25, 2021 at 2:30 PM.

25           The parties further stipulate that time should be excluded from computation under the

26   Speedy Trial Act until May 25, 2021 to allow for the effective preparation of counsel. See 18

27   U.S.C. § 3161(h)(7)(B)(iv). The parties agree that the ends of justice served by ordering this

28

     [PROPOSED] STIPULATED ORDER
     CALIX, CR 20–19 RS
 1   continuance outweigh the best interest of the public and this defendant’s right to a speedy trial,
 2   and merits this exclusion of time. See 18 U.S.C. § 3161(h)(7)(A).
 3

 4
               IT IS SO STIPULATED.
 5

 6                    May 6, 2021                        STEPHANIE M. HINDS
                      Dated                              Acting United States Attorney
 7                                                       Northern District of California
 8                                                                 /S
 9                                                       YOOSUN KOH
                                                         Assistant United States Attorney
10

11
                      May 6, 2021                        GEOFFREY HANSEN
12
                      Dated                              Acting Federal Public Defender
13                                                       Northern District of California

14                                                                 /S
                                                         ANGELA CHUANG
15                                                       Assistant Federal Public Defender
16
17
                                                  ORDER
18
             For the reasons stated above, the Court VACATES all appearances and CONTINUES
19
     this case to May 25, 2021 at 2:30 PM for status.
20
             The Court also finds that exclusion from the time limits applicable under 18 U.S.C. §
21
     3161 of the period from May 11, 2021, through May 25, 2021, is warranted and that the ends of
22
     justice served by the continuance outweigh the best interests of the public and the defendant in
23
     a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
24
     IT IS SO ORDERED.
25

26
     DATED: May 7, 2021                                          _____________________________
27                                                               RICHARD SEEBORG
                                                                 Chief United States District Judge
28

     [PROPOSED] STIPULATED ORDER
     CALIX, CR 20–19 RS
                                                     2
